Citation Nr: 1512151	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-49 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1974 to February 1975 and from October 1976 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida. 

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disorder is unrelated to service and lumbar arthritis was not compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by active service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In October 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In January 2009, the Veteran was afforded a VA examination which, for reasons discussed in further detail below, the Board finds adequate.

Additionally, at the January 2015 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the appellant's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that one evening, while walking back from an NCO club, he tripped and hit his back on a rock, thus causing his current low back disorder.  Alternatively, he alleges that he landed on his back after falling 30 feet off a pole he climbed to fix a communication line.  The Board finds, however, that although the appellant currently has a low back disorder, it is not related to service.

At September 1974 and August 1976 entrance examinations, the appellant denied a prior history of back problems and examiners noted a normal spine.  An August 1, 1977 service treatment record shows that the appellant was assessed with a lower lumbar sprain at Madigan Hospital after a fall four days earlier.  A September 1977 statement of medical examination and duty status confirms that on July 30, 1977, the Veteran received outpatient treatment from Madigan Army Medical Center after falling and hitting his back on a rock but that by September 1977, no pain remained.

In January 2009, the Veteran was provided with a VA examination.  There, a VA examiner diagnosed the appellant with lumbar degenerative joint disease and degenerative disc disease but opined that it was less likely than not related to service because the Veteran had been seen only once for minor back pain in service, and there was no evidence of treatment since.  The examiner also noted that service treatment records were negative for evidence of a back injury relating to a fall from a pole.  As the examiner reviewed the claims file, interviewed the appellant, and supported her opinion with a rationale that is consistent with the evidence of record, the Board finds it adequate.  

To the extent the Veteran may argue that the examiner improperly relied on a lack of corroborating evidence, while Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding applies to the Board but does not apply to the medical examiner.  Nothing in the law prevents a medical examiner from basing her opinion on the facts she deems relevant to that opinion.  Id.

Moreover, the Veteran's own testimony at the January 2015 hearing undermines his claim.  As to the fall from a pole, he stated that about an hour after being taken to the hospital, he was feeling "okay."  Then, after taking some aspirin, he was discharged and "after that I was okay."  At the hearing, the Veteran also testified that his back did not begin to hurt again until about six years after leaving service.  Given this testimony, any contention that the appellant experienced a continuity of symptoms from either the fall onto the rock or the alleged fall from a pole is inconsistent with the Veteran's own statements and is therefore not credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, at the January 2015 hearing, the Veteran stated that he did not begin to receive any kind of medical treatment until about 2011; a July 2008 VA treatment record confirms that the appellant began treatment at VA about 25 years after separation from service.  Such a lengthy period without medical complaints weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, there is no evidence that spinal arthritis was compensably disabling within one year after separation from active duty.  As such, presumptive service connection is not in order.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Finally, as the record shows there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran contends his cluster headaches resulted from the alleged fall from a pole or, alternatively, that they were caused from being hit in the head with a 2x4.  An August 1978 service treatment record confirms that he reported being struck in the head by a piece of lumber.  At the January 2015 hearing, the appellant stated that the pole incident took place sometime in late 1976 or early 1977.

In January 2009, the VA examiner opined that the cluster headaches were unrelated to service, in part, because the Veteran had not complained of persistent headaches while in service.  Service treatment records show, however, a number of such complaints.  The August 1978 service treatment record indicates that after being hit in the head by a 2x4, the Veteran experienced headaches for three weeks.  He also complained of headaches in March 1978, April 1978 and January 1983, which postdate the alleged pole incident.  To the extent the examiner's opinion is based on the assertion that there were no in-service complaints of headaches, it is inconsistent with the record, and therefore inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, an addendum opinion is therefore required.

Additionally, the January 2009 VA examiner stated that the September 1977 service treatment record - which documented the incident after the Veteran returned from the NCO club - showed that after he fell, he hit his head on a rock.  The Board's review of this record reveals only that he injured his back and wrist.  On remand, the examiner should clarify this note.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the January 2009 VA examiner or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review all pertinent records associated with the claims, VBMS, and Virtual VA files to include the Veteran's service treatment records, post-service medical records and lay statements.  In particular, the examiner should document her consideration of any in-service complaints of or treatment for headaches, as well as the contents of the September 1977 service treatment record.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must opine whether it is at least as likely as not that any diagnosed headache disorder is related to any period of active duty service.  The examiner should address all relevant evidence of in-service complaints or treatment for headaches and provide a rationale explaining why any such evidence supports or does not support the claim.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


